 590DECISIONSOF NATIONALLABOR RELATIONS BOARDG. L. Gibbons Trucking Service,Inc. and TeamstersBoard inF.W.Woolworth Company,90 NLRB 289,Local Union No.631, International Brotherhoodoftogether with interest thereon at the rate of 6 percentTeamsters,Chauffeurs,Warehousemen&Helpersperannum(Isis Plumbing & Heating Co.,138 NLRBof America.Cases 31-CA-2817 and 31-CA-2944716)."October 10, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn June 21, 1972, Administrative Law Judge 1Robert L. Piper issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, G. L. Gibbons TruckingService, Inc., South Point, Nevada, its officers, agents,successors,and assigns,shall take the action set forthin the said recommended Order as herein modified:Delete paragraph 2(c) and substitute the follow-ing:"(c) Offer LeRoy Mason, Mark Vaughn, RonnieI.Jenkins,and Brian Fountain each immediate andfull reinstatement to his former job or, if this job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make each whole for any loss of payhe may have suffered by payment to him of a sum ofmoney equal to that which he would normally haveearned from,in the case of Mason,December 28,1971, as the date of his discharge; in the case ofVaughn December 29, 1971, the date of his discharge;and in the cases of Jenkins and Fountain, January 3,1972, the date of their unconditional offer to return towork, to the date of the above-required offer of rein-statement by Respondent, less the net earnings ofeach during said periods(Crossett Lumber Company,8NLRB 440), said backpay to be computed on a1The title of "Trial Examiner"was changed to "Administrative LawJudge"effectiveAugust 19, 1972.1we agree,for the reasons set forthby the AdministrativeLaw Judge, thatRespondent had knowledge of Mason'sunion activity,but find additionalsupport forthis conclusion from the fact that although Respondent's presi-dent stated that he took nopart in thehiring or firing of employees prior tolearning of the unionactivity,which he contended was as a result of thestrike, he concededlyspoke with Struck concerning Mason's discharge andapprovedthe hiring of a replacementfor him a daybefore the strike began.The Administrative Law Judgeerroneouslyconcludedthat Vaughn wasentitled tobackpay onlyfrom the dateof hisunconditional offer to returnto work.However,Vaughn was discriminatorilydischarged on December 29,1971, prior tohis joiningthe strike. Vaughn,therefore,is entitled to reim-bursementfor backpayfrom the date of his discharge.Cf.ConeBrothersContracting Company,161 NLRB 937.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER,Trial Examiner:This proceeding,under Section 10(b) of the National Labor Relations Act, asamended, was heard at Las Vegas, Nevada, on April 4 and5, 1972, pursuant to due notice. The consolidated com-plaint,which was issued on March 15, 1972,upon a chargefiled January 18, 1972, and a charge filed February 29, 1972,alleged in substance that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(l), (2), and (3) ofthe Act by: (1) various specified acts of interference, re-straint,and coercion; (2) dominating and interfering withthe formation and administration of, and contributing fi-nancial and other support to, Ash Haulers of Nevada, Inc.(hereinafter called the Ash Haulers),a labor organization;(3) on December 28, 197 1,1discriminatorily discharging Le-Roy Mason; (4) on December 29 discriminatorily dis-charging three named employees because of their union orprotected concerted activities,namely, striking;and (5) fail-ing and refusing thereafter to reinstate said employees, al-though thestriking employees made an unconditional offerto return to work.Respondent's answer denied the allegedunfair labor practices. The General Counsel and Respon-dent filed briefs.Uponthe entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1. JURISDICTIONAL FINDINGSRespondent is an Arizona corporation engaged intrucking services with its principal office and place of busi-ness located in Tucson, Arizona, and with one of its fa-cilities located at South Point,Nevada,where it is engagedin providing ash hauling services pursuant to contract. Dur-ing the past year, Respondent received gross revenues fromits ash hauling operation at its South Point facility in excessquarterly basisin the mannerestablished by the1All dates hereinafter refer to 1971 unless otherwise indicated.199 NLRB No. 88 G. L. GIBBONSTRUCKINGSERVICE591of $50,000, which revenues were derived from services ren-dered to a firm directly engaged in interstate commerce.Respondentadmits,and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDTeamsters Local Union No. 631, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America (hereinafter called Local 631) and the AshHaulers are labor organizations within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction and IssuesDuring the latter part of 1970 Respondent commencedits ash hauling services at the South Point generating plantof Southern California Edison (hereinafter called Edison)pursuant to contract with Edison. Edison and its variouscontractors at the South Point plant employed approxi-mately 1,000 employees, all of whom belonged to variousunions, including Local 631. At that time Respondent'swork force at its South Point facility consisted of one fore-man and three employees, none of whom were unionized.Their job consisted of hauling from the plant by truck ashgenerated by Edison and dumping it in adjacent canyons onEdison's property. Respondent's only supervisor was Wil-liam Strunk, the foreman. He was the, son-in-law of G. L.Gibbons, the president of Respondent as well as of GibbonsEnterprises, of which Respondent was a wholly owned sub-sidiary.As a result of considerable pressure from Edison andthe unions representing its employees and its contractors'employees, Respondent's three employees, under the guid-ance and leadership of Strunk, decided to form their ownunion, primarily in order to retain their jobs at the plant site.During August, September, and October they formed theAsh Haulers with the assistance of an attorney, and formalarticles of association were filed with the Secretary of Stateof the State of Nevada. Strunk was one of the three "incor-porators" or organizers of the Ash Haulers and was electedan officer and director. During October Respondent hiredtwo additional employees. Ensuing bargaining negotiationswith Respondent were unsuccessful. As a result the fourworking employees (one was on extended sick leave) decid-ed to seek union representation elsewhere, and one of themsecured membership application cards from Local 631 anddistributed them at the jobsite to the others. All four signedsuch cards on December 7 and 8 and delivered them toLocal 631.On December 20 Local 631 filed a representationpetition with the Board in Los Angeles. On December 28Respondent fired the employee who had organized the oth-er employees. On December 29 two of the remaining threeemployees engaged in a strike and they and the dischargeebegan picketing Respondent's South Point facility atEdison's main gate. The other employee was at home onsick leave that day. On December 29 Respondent dis-charged the two striking employees and the employee whowas at home on sick leave. On December 30 that employeejoined the picketing. Various negotiations and proposalsbetween Respondent and the four striking and picketingemployees ensued. At various times between December 28and 31, Respondent made various arrangements to securefuture replacements for the discharged and striking employ-ees. On January 3, 1972, the two striking employees and theemployee discharged on December 29 while on sick leaveunconditionally offered to return to work. Respondent re-jected their offer.The issues as framed by the pleadings are: (1) on andafter August 29, Respondent's initiating, forming, sponsor-ing, promoting, assisting, dominating, contributing to thesupport of, and interfering with, the Ash Haulers; (2) onDecember 28, discharging LeRoy Mason and thereafterfailing and refusing to reinstate him because of his union orconcerted activities; (3) on December 29, discharging MarkVaughn, Brian Fountain, and Ron Jenkins, and thereafterfailing and refusing to reinstate them, although they madean unconditional offer to return to work on January 3, 1972,because of their union or protected concertedactivities,including striking; and (4) interference, restraint, and coer-cion by the aforesaid activities and by (a) threatening em-ployees that future employment was conditioned upon theirabandoning support for Local 631; (b) interrogating an em-ployee about his union membership and activities; and (c)informing employees that Respondent wouldsign a con-tract immediately with the Ash Haulers if the employeeswithdrew their support from Local 631.The complaint further alleged that the strike wascaused and prolonged by Respondent's unfairlabor prac-tices, that Respondent engaged in the alleged discrimina-tion and interference, restraint, and coercion to undermineLocal 631 and destroy its majority status, and that becauseof such alleged unfair labor practices a bargaining ordershould issue. Respondent's answer affirmatively allegedthat the strike was for recognition, that each of the strikingemployees had voluntarily quit, and that thestriking em-ployees were permanently and lawfully replaced.B. Chronology of EventsRespondent commenced operation of its ash haulingand other services at the Edison plant in South Point, Ne-vada, in September or October 1970. Until October of 1971Respondent had only three employees at its South Point ashhauling facility: Dwight Olson, truckdriver, Mark Vaughn,heavy equipment (tractor) operator, and Brian Fountain,ash dumping equipment operator and cleanup man.Respondent's only supervisor at the facility was WilliamStrunk, foreman. During April Respondent was engaged insome additional coal hauling services for Edison at theSouth Point facility, and G. L. Gibbons, Respondent's pres-ident, was present. Respondent's coal hauling truckdriverswere not members of any union. A representative of Local631 required Gibbons to have his trucks manned by mem-bers of Local 631. Although Gibbons protested, he capit-ulated, laid off his own drivers, and used members of Local631 to drive his trucks at that time for a period of 5 or 6weeks.As previously noted, all of the approximately 1,000employees of Edison and its contractors at the South Point 592DECISIONSOF NATIONALLABOR RELATIONS BOARDplant were union members and the only employees on theentirefacilitywho were not union members wereRespondent's three employees. During the summer of 1971considerable pressure was brought by the various unionsrepresenting the other employees at the facility, particularlyLocal 631, upon Strunk and his employees, particularly Ol-son, the truckdriver,to become unionized.Olson wasstrongly opposed to Local 631. During July Edison andothers brought pressure on Respondent to discharge itsthree nonunion employees, namely, all of its employees atthe facility. As a result Respondent did so, whereupon thethree employees filed charges with the Board,and Respon-dent reemployed them approximately 3 days later. Howev-er,Respondent and its employees continued to receivepressure to become unionized.Strunk told the employees that they should becomeunionized in order not to lose their jobs. Strunk suggestedto Olson that it might be feasible for the employees to formtheir own independent labor organization. The record es-tablishes that Strunk was the instigator of the idea. Strunkcontacted Gibbons and he agreed that it would be a goodsolution.Strunk and Olson then suggested this to the othertwo employees. All three employees agreed that if possibleitwould be a good idea in order to retain their jobs. AtGibbons' suggestion, Olson, the senior employee, tried with-out success to secure an attorney to form an independentunion. Olson told Strunk that Olson was unable to find anattorney to handle such a matter and Strunk contacted Gib-bons. Gibbons advised Strunk to call Gibbons' attorney torequest help in finding a Nevada attorney to set up anindependent union. Strunk did so. Gibbons' attorney refer-red him to a Las Vegas law firm, Goodman & Snyder.Strunk relayed this information to Olson who contactedGoodman during late August or early September. Good-man agreed to set up such a labor organizationby draftingarticles of association under the Nevada law which werefiled with the Secretary of State of Nevada as "articles ofincorporation." The procedure required three "incorpora-tors" or organizers,called directors,and the organizers anddirectors were Strunk, Olson and Vaughn. As such on Sep-tember 29 they signed the articles of association of the AshHaulers.On October 4 at a meeting of said directors theyelected Olson president and Strunk secretary-treasurer ofthe Ash Haulers,its only officers,and adopted an initiationfee of $100 for membershipin the AshHaulers,with duesof $8 per month. The same day the articles of associationwere filed with the Secretary of State of Nevada who issueda charter to the Ash Haulers. Goodman was appointedresident agent and his office became the Ash Haulers' prin-cipal office.On October 4, Respondent hired LeRoy Mason ascleanup man in place of Fountain,who was out on sickleave.On October 24, Respondent hired Ronnie I. Jenkinsas truckdriver to replace Olson,who was hospitalized andremained on sick leave thereafter throughout the incidentsherein.On October 29, Respondent laid off Mason becauseFountain returned from sick leave and Respondent did notneed four employees at the time.On November 3, Respon-dent recalled Mason to his job and thereafter continuedwith four employees.During September, October, Novem-ber, and December,Respondent engaged in "bargainingnegotiations" with the Ash Haulers as the representative ofitsSouth Point employees without any agreement beingreached.Struck acted as the bargaining representative ofthe Ash Haulers and dealt directly with Gibbons, who waslocated at Respondent's principal office in Tucson. Thus the"bargaining"took place between Respondent's presidentand his son-in-law, its only supervisor at the South Pointfacility.At the first meeting of the members of the AshHaulers concerning its bargaining proposals,Strunk sug-gested that they use the contract between Edison and itsemployees' union as a guide to the type of contract theyshould seek from Respondent. The member-employeesadopted some 20 proposals for improved wages and benefitswhich Strunk later presented to Gibbons. Gibbons rejectedmost of the proposals and counterproposed several items.Various proposals and counterproposals continued for sev-eralmonths into December without agreement. The em-ployees became dissatisfied with the lack of progress andthe arrangement, particularly their inability to meet withGibbons, and wanted him to come to South Point so thatthey could negotiate directly rather than through Strunk.Sometime during October, Goodman presented theAsh Haulers with a bill for $1000 plus costs for his servicesin setting up the Ash Haulers and drafting the articles ofassociation.The billwas sent to Olson as president at Bull-head City, Arizona, some 12 miles from the South Pointfacility, where Strunk and the employees resided. Previouslythereto the employees had been concerned about how withtheir limitedincomethey would be able to pay for theservices of an attorney in setting up the Ash Haulers, andStrunk assured them that Respondent would foot the bills.During September and October, Respondent throughStrunk advanced Olson $800 for "car rental." The recordestablishes that Olson used $700 of this "advance" to makepayments on account on Goodman's bill. While Goodman'ssecond bill was also sent to Olson on November 3, thesubsequent two bills on January 4, 1972, and March 10,1972, were sent to Strunk. The record establishes that onlyStrunk and Olson paid the $100 initiation fee to the AshHaulers.Thus the $800 paid Olson by Strunk fromRespondent's funds covered the $700 paid to Goodman andthe $100 initiation fee paid by Olson.In late November Mason informed Strunk that Masonwas a member of a Teamsters local in Phoenix and askedifhe should continue his membership in the Teamsters.Strunk advised him not to do so but to take a withdrawalcard because Respondent had no contract with the Team-sters orLocal631. Because of the four working employees'dissatisfaction with the lack of progress in bargaining withRespondent through the Ash Haulers, and their inability tomeetdirectly with Gibbons, they decided it might be preferable to join an established labor organization. Mason,Vaughn,Fountain,and Jenkins on numerous occasions,while working at the jobsite, discussed the desirability ofjoining an established union and as a result agreed to haveMason contact Local 63l's steward, who was employed atEdison's South Point plant by one of its contractors. OnDecember 5 Mason did so. On December 6 Local 63l'ssteward, whom Strunk knew, delivered membership appli-cation cards to Mason while he was working at the jobsite,which he in turn presented to and discussed with his fellow G. L. GIBBONS TRUCKING SERVICE593employees Fountain,Jenkins, and Vaughn,during workinghours.On December 7 and 8 all four of them signed thecards which the other three returned to Mason on the job-site.During working hours on December 8 Mason deliveredthe signed cards on the project to Local 631's steward.Strunk admitted that he was present on the jobsite every dayand frequently observed Respondent's employees at workevery day, which would appear self-evident in view of thelimited nature of Respondent's South Point operation andthe small number of employees.On December 20 Local 631filed a representation petition with the Board's regional of-fice in Los Angeles.Either that day or the following day acopy of the petition was air mailed by the Region to Re-spondent at Tucson.On several occasions during November and December,Mason requested Strunkto tryMason as a truckdriver, inorder to improve his position from that of cleanup man. OnDecember 22 Strunk agreed to do so and instructed Jenkinsto take Mason with him on the truck,teachMason itsoperation and observe how Mason was able to drive thetruck. Jenkins did so and Mason drove the truck both withand without Jenkins throughout that day.Mason continuedto operate the truck the following 2 working days,Decem-ber 23 and December 27. On December 22 Strunk left theSouth Point facility to spend the Christmas holidays in Tuc-son with Gibbons.During this period they discussed theoperations at South Point.Strunk returned to the jobsite onthe morning of December 28 at which time Jenkins, whomI credit, informed Strunk that Mason had driven the truckalmost all of the time while Strunk was gone, and thatMason had done a good job, his only fault being that he wasa little careless,but that that was no problem and thatMason would make Respondent a good truckdriver.Strunkmade no comment.Strunk,whom I do not credit unlessotherwise corroborated,denied that Jenkins had said thatMason was a good driver and contended that Jenkins hadreported that Mason was a poor and careless driver. Al-though Mason worked the entire day of December 28 andwas in personal contact with Strunk,Strunk admittedly saidnothing to Mason about his alleged poor truckdriving.On the afternoon of December 28, John Knight, theowner of a business in BullheadCity,visited Strunk at thejobsite and observed Mason working.Knight informedStrunk that Mason had injured his back while working forKnight in the past and had cost him a lot of money bybringing suit forMason's injury.According to Strunk,whom I do not credit,he replied that he was dissatisfiedwith Mason in any event.Later that day in Bullhead CityStrunk talked to Olson who was at home on extended sickleave and allegedly told Olson that Strunk was going to fireMason because he was worried about Mason claiming aback injury against Respondent and bringing suit.Howev-er, Strunk admitted that he knew all about Mason's priorback injury and litigation before employing him, and thatin fact on October 15 had Mason sign a formal releasestating that Mason had received a release from his doctoras being fit to work,that Respondent was not responsiblefor any of his back injuries received prior to his employ-ment, and that he would not at any time bring suit againstRespondent for such back injuries.The record fails to estab-lish, and Respondent does not contend,that Mason had anytrouble with, or complaints about,his back while workingfor Respondent.Nevertheless, Strunk claimed that the prin-cipal reason for his discharge of Mason that evening wasbecause of Knight's report concerning Mason's back injuryand his litigation against Knight's company.Olson toldStrunk that Mason had had a disagreement with a formeremployer in BullheadCity.Strunk allegedly talked withanother friend in Bullhead City, who informed him thatMason had had "trouble"at two other companies where hehad worked.Strunk also claimed that he was dissatisfiedwith Mason's work performance as cleanup man from theoutset of his employment in October.About 7 p.m. that evening Strunk called Mason andtold him not to report to work the following morning, thathe was fired,and that Strunk would give him the reasonwhen he brought his check to him the following morning.Inasmuch as Mason had received no complaints or warn-ings from Strunk whatsoever,he was of the view that hisdischarge was the result of his organizing activities on thejob for Local 631.Mason called Jenkins and told him whathad occurred.Jenkins agreed that the reason for Mason'sdischarge was probably his distribution of the Local 631cards on the jobsite.Jenkins called Strunk and asked whyhe had fired Mason.According to Jenkins,whom I credit,Strunk never told him why Mason was fired.Strunk admit-ted that he did not tell Jenkins about the "information"Strunk had received from Knight,allegedly the principalreason for Mason's discharge.When Strunk asked Jenkinswhy he had called,Jenkins replied that Strunk would learnthe following morning.Jenkins went to Mason's home. Thetwo men decided to picket Respondent's operation the fol-lowing day and prepared picket signs reading:"Union or-ganizer fired by scab Ash Haulers,Gibbons Trucking Co."They agreed to meet the following day at the main gate ofthe Edison plant at 6:30 a.m.Theydid so and started picketing with their signs. Anumber of union members of one or more of Edison's con-tractors honored and joined the picket line. About 7 a.m.,Fountain arrived for work,discussed the situation with Ma-son and Jenkins, agreed that Mason had been fired for hisunion activities and joined the picket line. Vaughn was athome on sick leave December 28 and December 29. Strunkappeared at the picket line about 8 a.m. and asked the menwhat was occurring. They showed him the picket signs asquoted above.He asked who their spokesman was and Jen-kins agreed to be. Strunk and Jenkins proceeded in Struck'struck to his office.During the drive in, Strunk told Jenkinsthat the men should have waited another day because Gib-bons was coming to South Point the next day to negotiatea contract with the Ash Haulers. Jenkins asked Strunk whyhe had fired Mason.Strunk replied that he would tell himabout it sometime.According to Strunk,Jenkins said thatthe men wanted to see Gibbons that day in order to nego-tiate a contract.Strunk admitted that he asked Jenkins whythe employees had gone over to Local 631,and that Jenkinsreplied that the Ash Haulers were useless and not doing theemployees any good and they wanted to join a union whichcould accomplish something. Strunk then called Gibbons.Strunk told Jenkins that Gibbons could not be there untilthe next day and they returned to the picket line. During thedrive back to the picket line, Strunk complained about the 594DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees striking and wondered aloud what he could doabout it. Jenkins told Strunk that he knew what he could doabout it if he wanted.Strunk in substance replied that hehad no alternative but to give the men their final checks.Jenkins and Strunk conceded that they both had referenceto discharging or terminating the striking employees. Strunkinformed Jenkins that Strunk was going to Bullhead City toget Mason's checks.Jenkins suggested that he pick up theother employees'checks.The checks for the prior week hadbeen mailed from Tucson to BullheadCity.Jenkins in-formed the other employees of his entire conversation withStrunk.As soon as Strunk learned about the picketing, hecalled Gibbons at his home to inform him of it.Accordingto Gibbons,whom I do not credit unless otherwise corrobo-rated,Strunk said he did not know why the men were strik-ing, although he had just read the picket signs and been toldby thestrikers,and had a conversation with Jenkins duringwhich Jenkins asked him why he had fired Mason, whichStrunk refused to answer. Gibbons called his attorney inPhoenix.Gibbons then went to his office, where for the firsttime he found in his mail a copy of Local 631's petition fromthe Board.He again contacted his attorney who advisedhim that he could hire permanent replacements for the strik-ing employees and could not bargain with the Ash Haulersor anyone else as long as the representation petition ofLocal 631 was pending before the Board.Strunk was incontact with Gibbons several times on December29. Laterthat day Gibbons informed Strunk that Gibbons could notnegotiate with the Ash Haulers or the men unless they with-drew their support from Local 631 and Local 631withdrewits petition from the Board. Strunk admitted that Gibbonsmentioned both withdrawal of the cards by the men fromLocal 631 and Local 631'swithdrawal of its petition. Gib-bons also asked Strunk if he needed any replacementswhom Gibbons could immediatelyfly up.Strunk repliedthat he did not because Edison was not producing much ashand he needed no additional help at the time.About11 a.m. Jenkins called Local 631,informed it ofMason's discharge and the strikeactivity,and requestedsupport.Local631 replied that it would look into it and seewhat it could do to help, which Jenkins reported to the othermen. Strunk proceeded to BullheadCity, picked up thechecks of all four men for the prior week,and wrote person-al checks for the two days of the current week for all four,including Vaughn,who was at home on sick leave and knewnothing about the strike activity. Struck then went toVaughn's home.Strunk admittedly interrogated Vaughnabout his membership in Local 631 and whether or not hehad joined it with the others. Vaughn admitted that he hadsigned a cardfor Local 631and went along with the othersin supporting Local 631. Strunk said that he could not seewhy Vaughn went along with Local 631 since he was adirector of the Ash Haulers.Vaughn replied that it wasbecause they had made no progress in bargaining throughthe Ash Haulers.Although Vaughn was on sick leave andknew nothing about Mason's discharge and the strike be-fore Strunk told him, Strunk gave Vaughn both of hischecks,thereby terminating his employment.Strunk returned to the picket line and presented Masonand the two striking employees,Jenkins and Fountain, withtwo checks each, one for the prior week and one for the twopreceding days,thereby terminating their employment as heearlier had advised Jenkins he intended to do.AlthoughStrunk told Mason the evening before that Strunk would tellMason the reason for his discharge on the morning of De-cember 29, Strunk did not do so.That same day Strunkhired Wendell Hill to replace Mason.Allegedly on Decem-ber 28, prior to the strike,Gibbons entered into an arrange-ment with an employee to report to the jobsite in the futurewhen and if Strunk needed him.There may have been some misunderstanding in theminds of Gibbons and Strunk about the advice ofRespondent'sattorney, but there is no confusion in therecord as to what Strunk told the employees.Strunk hadconversations with Jenkins and some of the other men onpractically a daily basis from December 29 through January4, 1972. Strunk repeatedly told the strikers that they couldnot return to work and that Gibbons would not negotiatewith them or the Ash Haulers until they arranged to haveLocal 63 l's petition withdrawn from the Board. On theevening of December 29, Strunk told Jenkins that Gibbonswas sorry that he had not gotten to South Point earlier andwould like to have the employees have Local 631 withdrawits petition and that he then would negotiate a contract withthem. Jenkins reported this statement to the other employ-ees.On the morning of December 30 Vaughn joined theothers on the picket line after informing them that he hadbeen terminated at home by Strunk the previous day, andafter the strikers informed Vaughn about their picketingbecause of Mason's discharge.At thispoint all of the em-ployees except Olson, who was on extended sick leave, werepicketing. That morning, Jenkins again called Local 631,and was advised that it could not sanction the strike andcould do nothing to help the employees until it had a rulingfrom the Board. This resulted in dissatisfaction with Local631 among the employees. Around noon that day Jenkinsand Fountain had two conversations with Strunk duringwhich they advisedhim allof themen were willing to comeback to work if they could get a contract signed by Gibbonsand if they could all return, including Mason.Strunk repliedthat they could return to work but Mason could not. Foun-tain answeredthat theywould not return unless they allreturned. Fountain asked Strunk why he fired Mason andStrunk refused to reply, stating that he had his own reasonsand maybe someday he would tell them. The record estab-lishes that from the outset Strunk knew that the employeeswere striking because of his discharge of Mason, in theirview because of his union activities.On the evening of De-cember 30 Strunk called Jenkins again,told him that Strunkhad spoken with Gibbons and that he would be glad to havethem all exceptMason comeback to work if they wouldhave Local 63l's petition withdrawn from the Board. Jen-kins replied that they might be able to work something outif they could get some of the benefits they had previouslyrequested, including backpay for holidays they had worked,paid vacations and certain hospitalization benefits. On theevening of December 30 Strunk visited Fountain at hishome and told him that if the employees would have Local631 withdraw its petition Gibbons would negotiate a con-tract with the Ash Haulers and the men could return to G. L. GIBBONSTRUCKINGSERVICE595work.Strunk further informed Fountain that he should de-cide whether to stick with Local 631 or go with the AshHaulers.The picketing continued through December 30 and 31.On the 31st, the men,stopped picketing about 2 p.m. Therewas no picketing thereafter.On the 31st,Jenkins and Masontalked with Strunk and told him the employees would bewilling to negotiate a contract with Gibbons through theAsh Haulers.ifGibbons would agree to some of the de-mands the employees had made. Strunk called Jenkins thatevening and said that if the strikers would arrange to haveLocal 63 l's petition withdrawn Gibbons would be willing tonegotiate a contract with them or the Ash Haulers and thatthey could return to work.Jenkins again repeated what themen wanted and Strunk agreed that their requests weregood negotiable items.Strunk told Jenkins that all of themen except Mason had a job as long as they wanted one andStrunk wanted them to come back to work.Jenkins repliedthat before the men had Local 631 withdraw its petitionthey would have to have some assurance that Gibbonswould definitely negotiate and sign a contract.During all ofthe conversations between Jenkins and Strunk it was alwaysthe position of the employees that they would not return towork unless all four, including Mason,returned.There weremany conversations back and forth between Jenkins andStrunk because Strunk always had to check with Gibbonsbefore Strunk could reply to Jenkins' various proposals.On January 1, 1972, Jenkins and Mason had anotherconversation with Strunk at the plant.Jenkins told Strunkthat on Monday, January 3, 1972, the employees would goto Local 631 in Las Vegas to get the petition withdrawn ifhe would agree to some of their previously expressed de-mands such as higher wages,medical insurance and thepayment of a portion of Olson's hospital bill. On the eveningof January 1 Strunk visited Vaughn at his home and toldhim that if the employees had Local 631 withdraw its peti-tion Strunk could put them back to work and that if theydidn't return to work Gibbons would replace them and evenifLocal 631 won the election the replacements would re-main and the striking employees would be out of jobs. Therecord establishes that Strunk solicited each of the employ-ees individually, except Mason,to have Local 631 withdrawits petition,in which event Strunk would return them towork and Respondent would negotiate a contract with theAsh Haulers.That evening Strunk called Jenkins and saidthat Gibbons was willing to negotiate all of the employees'demands as long as they got Local 631 to withdraw itspetition. Strunk repeated that he wanted the employees toreturn to work as soon as possible.When Jenkins advisedhim that theywere goingto Local 631 in Las Vegas onMonday to try to get the petition withdrawn, Strunk repliedthat if they went early in the morning they should be backabout noon and be able to work that afternoon if they hadthe petition withdrawn.On and after December 30, it isapparent that the strikers were willing to negotiate throughthe Ash Haulers once again, having become dissatisfiedwith Local 631's refusal to support them, and that Respon-dent was willing to do so and have them return to work ifthey could get Local 631 to withdraw its petition. The samesituation prevailed on December 31 andJanuary 1, whenJenkins and the striking employees agreed to visitLocal 631on January 3 to try to get its petition withdrawn.The four employees went to Local 63 l's office on Mon-day morning, January 3, and requested it to withdraw itspetition.Local631 refused.Local63 l's business agent thenprepared an unconditional offer to return to work for Jen-kins,Vaughn,and Fountain.The offer they signed wasaddressed to Gibbons Trucking Company and read: "Theundersigned unconditionally hereby offer to return towork."It was dated January 3 and signed by all three. Local631's agent instructed them to deliver it to Strunk and un-conditionally offer to return to work. He advised them thatsuch was not needed in Mason's case, because he had beendischarged and his situation was legally different than thatof the strikers.That evening the employees delivered theirsigned unconditional offer to return to work to Strunk, buthe refused to permit their return to work unless and untilthey had Local 631 withdraw its petition. They advised himthat Local 631 was unwilling to withdraw its petition.Strunk then called Gibbons, who said that he did not believethat Local 631 had tried to withdraw its petition from theBoard that day because January 3 was a Federal holidayand the Board's office was not open.Later that eveningStrunk called Jenkins and relayed this statement to him.The record establishes that as of that time Gibbons andStrunk were still trying to get the employees other thanMason to return to work, upon the condition that they hadLocal 631 withdraw its petition from the Board. On January4, 1972,Strunk called Jenkins again and asked him if hethought it would do any good to have Respondent's lawyer"shake up" Local 631 to try to get it to withdraw the peti-tion. Strunk concluded the conversation by stating "I guessit is going to wind up in court."This was the last contactbetween Strunk and the striking employees.According to Gibbons,whom I do not credit unlessotherwise corroborated, his attorney advised him to replacethe striking employees immediately. According to Gibbons,he hired replacements for all the striking employees betweenDecember 28 and December 31, although the record estab-lishes that such employees were not in fact hired but onlythat arrangements were made between them and Gibbonsfor them to report to work at the South Point jobsite whenand if Strunk needed them in the event the strikers did notreturn to work. On December 28, before the strike com-menced and anyone knew anything about it, Gibbons en-tered into an arrangement with David L. Drake to report inthe future when and if Strunk needed him. Apparently Gib-bons made his arrangement with Drake in order to replaceMason, because Gibbons' Tucson foreman had advisedGibbons that day that Strunk had terminated one of theSouth Point employees. However on December 29 Strunkhired Hill to replace Mason. On December 29 Gibbonsentered into a similar arrangement with two other men,Daniel Kirnerk and Michael Bates,the latter already em-ployed by Gibbons at another location, to report to Strunkat the South Point jobsite at a later date when and if heneeded them. On December 30 or 31, Gibbons entered intoa like arrangement with a former employee for future re-porting to Strunk when and if needed.Respondent contend-ed that it had thus hired permanent replacements for all ofthe striking employees before January 3, 1972, the date oftheir unconditional offer to return to work.However, the 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord establishes that Respondent had not in fact hired anyreplacements but had merely entered into arrangements fortheir future employment in the event that the strikers didnot return to work, and that at all times to and includingJanuary 4, 1972, made clear to the discharged and strikingemployees, except Mason, that it wanted them to return toworkas soon aspossible when and if they had Local 631withdraw its petition from the Board. Contrary to the testi-mony of Gibbons that he had hired "permanent replace-ments,"Strunk admitted that at all times to and includingJanuary 4 he wanted the strikers to return to work and waswilling to have them do so if they could get Local 631 towithdraw its petition, patently an admission that they hadnot been permanently replaced. Strunk admitted that priorto January 4 Gibbons never told him that the striking em-ployees had been replaced. Strunk admittedly knew thatGibbons had "replacements" available when and if neededif the strikers could not return to work, i.e., were unable topersuade Local 631 to withdraw its petition.At alltimes fromthe first day of the strike Gibbonsadvised Strunk that he was "covered" by help which Gib-bons could furnish whenever needed, and Strunk consis-tently informed the striking employees that he wanted themto return to workas soon aspossible and would accept themat any time if they could get Local 631 to withdraw itspetition from the Board. Strunk understood the distinction.He testified that as of January 3, 1972 and prior thereto hehad not been advised that the striking employees had beenreplaced, but that he had been advised that he was "cov-ered," which he understood meant that Gibbons had menavailable to replace the striking employees when and if theyfailed to return to work. None of the so-called replacementsreported for work at the plant until January 7, 1972, afteritwas clear that Local 631 would not withdraw its petition.Respondent hired the four "replacements," thus, includingHill, increasingitswork force by one as of January 7, 1972,because no further negotiations occurred between Strunkand the discharged and striking employees and none ofthem were permitted to return to work. Gibbons admittedthat he informed Strunk that the men could return to workas long as they met his condition of having Local 631 with-draw its petition. The record establishes and I find that atall times Gibbons and Strunk were willing to negotiate withthe men individually or as the Ash Haulers and return themto work, provided that they arranged to have Local 631withdraw its petition from the Board. On January 6, 1972,after all the incidents herein, Strunk finally told Mason atthe latter'sinsistencethat he had been discharged becauseof his unsatisfactory work and because of Strunk's conver-sation with Knight about Mason's prior back injury andlitigation.C. Domination and Interference with the Formation andAdministration of, and Financial and Other Support to, theAsh HaulersThe complaint alleged that on and after August 29,Respondent through Strunk initiated, formed, sponsoredand promoted the Ash Haulers, and assisted, dominated,contributed to the support of, and interfered with, the ad-ministrationof the AshHaulers.As hereinabove found,after Respondent's problems at South Pointbecause its em-ployees were not unionized, Strunk, with the approval ofGibbons, suggested to the employees that they form anindependent union. Strunk informed the employees that theorganization of an independent union would be a good ideain order to prevent their loss of employment. The recordestablishes that Strunk not only suggested but also initiated,organized, and led the employees in the creation of the AshHaulers. He made the original suggestion to Olson and theyin turn persuaded the other two employees then employed.When the employees were unable to secure an attorney toset up such an organization, Strunk, with the assistance ofGibbons, referred them to an attorney in Las Vegas who setup the Ash Haulers. Strunk was one of its threeorganizersand directors and one of its two officers. When the membersindicated their inability to pay the attorney's fees of morethan $1,000 for organizing the Ash Haulers, Strunk assuredthem that Respondent would take care of it. ThereafterRespondent advanced Olson the money to pay most of suchfees.None of such fee was paid by any of themembers. Inaddition, only Strunk and Olson paid the required initiationfee and Olson's payment was effectively refunded to him byRespondent. At the first meeting of the Ash Haulers con-cerning contract proposals to Respondent, Strunk was theleader and furnished a form of contract whichhe suggestedthat the members follow. Strunk handled all of the subse-quent negotiations with Gibbons for the Ash Haulers.Strunk led and actively participated in allof the meetingsatwhich the members considered their proposals andRespondent's counterproposals. During the period after thestrike began and Respondent was aware of Local 63 l's peti-tion to the Board, Respondent consistently made clear tothe employees that it would bargain with and enter into acontract with the Ash Haulers if the striking employeescould get Local 631 to withdraw its petition. Strunk contin-ued as secretary-treasurer of the Ash Haulers until after theevents herein. Thus the record establishes and I find thatRespondent initiated, organized, dominated, interferedwith, and contributed financial and other support to, theAsh Haulers, thereby dominating and interfering with theformation and administration of, and contributingfinancialand other support to, the Ash Haulers in violation of Sec-tion 8(a)(2) and (1) of the Act.D. Interference, Restraint, and CoercionThe complaint alleged that on or about December 29Respondent by Strunk threatened an employee that futureemployment and a guarantee of future employment wasconditioned upon the employees' abandoning their supportfor Local 631. As hereinabove found on December 29Strunk, after telling Jenkins that Strunk wished the strikershad waited one more day because Gibbons was planning tocome up and sign a contract with the Ash Haulers thefollowing day, and refusing to tell Jenkins why Strunk hadfiredMason, on their drive back to the picketline afterlearning about the employees joining Local 631, com-plained about the employees striking and wondered aloudwhat he could do about it. Jenkins replied that Strunk knewwhat he could do about it if he wanted. Strunk then said thathe had no alternative but to give the men theirfinalchecks. G. L. GIBBONSTRUCKINGSERVICE597Both men conceded that they had reference to Strunk'sterminating the employees. Clearly this constituted a threatby Strunk to terminate the strikers because of their concert-ed activity to protest Mason's discharge and/or their trans-fer of allegiance to Local 631. Later the same day Strunkcarried out his threat by terminating not only the strikersbut also Vaughn. I conclude and find that such threat con-stituted interference, restraint, and coercion in violation ofSection 8(a)(1) of the Act.The complaint alleged that on or about December 29Respondent by Strunk interrogated a unit employee at hishome concerning whether he had signed a card for Local631. This allegation had reference to Strunk's conversationwith Vaughn on the morning of December 29 at his homewhen Strunk admittedly interrogated Vaughn as to whetherhe had signed an authorization card for Local 631 and wasin accord with the other employees in their support of Local631, both of which Vaughn admitted. Until Strunk told him,Vaughn knew nothing about Mason's discharge or the ensu-ing strike. After ascertaining that Vaughn had joined Local631 and was in accord with the other employees in support-ing it, Strunk terminated Vaughn by giving him his finalcheck. I conclude and find that the aforesaid interrogation,accompanied by Strunk's complaint concerning Vaughn'sdecision to support Local 631 while he was a director of theAsh Haulers, constituted interference, restraint, and coer-cion in violation of Section 8(a)(1) of the Act.The complaint alleged that between December 29 andJanuary 2, 1972, Respondent by Strunk at the South Pointfacility told its employees that Respondent would sign acontract immediately with the Ash Haulers if the employeeswould withdraw their support from Local 631. As herein-above found, Strunk made such statements to various of theemployees during that period of time. During their firstconversation on December 29 when Jenkins acted asspokesman for the three picketing employees, Strunk statedthat he wished the -employees had not struck that day be-cause Gibbons was planning to come up the following dayand sign a contract with the Ash Haulers. That eveningStrunk, after talking with Gibbons several times, told Jen-kins that Gibbons wanted the employees to persuade Local631 to withdraw its petition and that he would then nego-tiate a contract with them. All of Strunk's statements toJenkins were reported by him to the other employees.Again on the evening of December 30 Strunk told Jen-kins that he had talked to Gibbons, who would be glad tohave all of the men except Mason return to work if theywould have Local 631's petition withdrawn from the Board.This was after Local 631 had informed the employees thatitwould not sanction their strike or assist them. Jenkinsreplied that they might be able to work something out ifRespondent would grant some of the benefits the employeeshad been requesting. Again on the evening of December 31Strunk told Jenkins that if the strikers could arrange to haveLocal 631's petition withdrawn Gibbons would negotiate acontract with them and they could all return to work. Strunkalso told Jenkins that the contractual requests of the menwere good negotiable items, that Strunk wanted them tocome back to work and that they would all, except Mason,have a job as long as they wanted. During all of theseconversations Strunk made clear that Respondent wouldnegotiate and sign a contract with the Ash Haulers for themen if they withdrew their support from Local 631 andpersuaded it to withdraw its petition. As a result all fouremployees did try to persuade Local 631 to withdraw itspetition.On the evening of January 1 Strunk again told Jenkinsthat Gibbons was willing to negotiate all of the employees'demands as long as they got Local 631 to withdraw itspetition, and that Strunk wanted them to return to work assoon as possible. When Jenkins informed Strunk that onMonday they were going to Las Vegas to seek the withdraw-al of the petition Strunk replied that if they were successfulthey could return to work that afternoon. The record estab-lishes and I find that Strunk -repeatedly told the employeesthat Respondent would negotiate and sign a contract withthe Ash Haulers on their behalf if they would withdraw theirsupport from Local 631 and persuade it to withdraw itspetition, thereby interfering with, restraining, and coercingits employees in violation of Section 8(a)(1) of the Act.Moreover during these same conversations Strunk alsomade clear that the employees would not be reinstated totheir positions unless they persuaded Local 631 to withdrawits petition, thus coupling a threat of reprisal with a promiseof benefit.E. Discrimination in Hire or Tenure, Terms or Conditionsof Employment1.The discharge of MasonThe complaint alleged that on or about December 28Respondent discharged Mason and since that date failedand refused to reinstate him because of his union or concert-ed activities.Mason was hired by Strunk on October 4 asthe cleanup man to replace Fountain, who was on extendedsick leave. The day before, Strunk informed Mason of theexistence of the Ash Haulers. On October 29, because ofFountain's return, Mason was laid off but was recalled towork on November 3. Respondent's entire complement atSouth Point consisted of only four employees. Mason's jobduties were limited to a confined area where the ashes weredumped from Edison's bins into Respondent's truck. Ashereinabove found, Strunk was present at this jobsite ev-eryday and regularly observed the men, including Mason,as they worked. In the latter part of November Strunk ad-visedMason to withdraw his membership in a Teamsterslocal in Phoenix because it would serve no purpose to con-tinue it inasmuch as Respondent had no contract with theTeamsters, including Local 631. As a result of the employ-ees' dissatisfaction with the Ash Haulers and the progressof negotiations, they frequently discussed among them-selves at the jobsite the desirability of seeking other unionrepresentation. These conversations went on for some timeand in all probability were overheard by Strunk.On December 5 the employees agreed to try to joinLocal 631 and requested Mason to contact its steward onthe project site.Mason did so. On December 6 Local 631'sjob steward, well known by Strunk, delivered to Mason athis jobsite while working membership application cards to2N.L.R.B. vExchangePartsCo., 375 U.S. 405 (1964), andGreat PlainsSteel Corp,183 NLRB No 96 (1970). 598DECISIONSOF NATIONALLABOR RELATIONS BOARDbe signed by the employees. Mason delivered these cards tothe others while working at the jobsite. The following daythe others returned the signed cards to Mason while work-ing at the jobsite. Mason then delivered the four signedcards to Local 63 I's steward. All of this occurred within theconfinesof the project and substantially all at the jobsitewhere Strunk was regularly present. The size of the unit andthe worksitemake it extremely improbable that Strunkwould not have been aware of these activities. He knewLocal 63 l's job steward from his prior contact and knewthatMason had been a member of another local of theTeamsters. Under the circumstances, I conclude and findthat Respondent through Strunk was aware of Mason's ac-tivities on behalf of Local 631. The General Counsel alsoargues that Respondent must have received Local 63l'spetition on or before December 28, inasmuch as it was airmailed from Los Angeles to Tucson on December 20 or 21.However, Gibbons testified unequivocally that he did notreceive the petition in the mail until the morning of Decem-ber 29 after the strike had started. While it seems unlikely,in viewof the Christmasmail rushit is not impossible, that.thepetitionwas not delivered through the mail toRespondent's Tucson office until December 29, and I con-clude and find that the General Counsel has failed to sus-tain his burden of proof with respect to that contention.On December 22, Strunk's last day at the jobsite beforehis Christmas holiday, Strunk promoted Mason to truckdn-ver. Strunk directed Jenkins to instruct Mason and checkhim out on the job. Mason drove the truck on December 22,23, and 27, the 3 following workdays. Upon Strunk's returnto the job on the morning of December 28, Jenkins advisedhim that Mason had done a good job driving the truck andwould make Respondent a good truckdriver. AlthoughStrunk was in personal contact with Mason that day, Strunkmade no statements to him. Allegedly as the result of aconversation with Knight that morning, plus conversationswith Olson and Hill that afternoon, Strunk decided to fireMason that evening, primarily because of the "information"he had obtained from Knight. The record establishes thatall of Respondent's reasons for discharging Mason were notonly without merit but contrary to fact. Thus Strunk testi-fied that his principal reason for discharging Mason wasbecause Knight had informed him that day that Mason hadinjured his back while working for Knight and had costKnight considerable money by bringing suit for such injury.However, Strunk admitted that he was fully aware ofMason's back injury and the litigation before employinghim, and in fact had Mason sign a release agreeing never tosue Respondent for any back injuries occurred prior to hisemployment by Respondent. Moreover the record estab-lishes that Mason had no complaints about his back whileemployed by Respondent. Thus Strunk's principalreason,i.e., concern about possible litigation by Mason against Re-spondent for such injury, was proven to be without sub-stance.An additional reason advanced by Strunk was dissatis-faction with Mason's work performance from the outset ofhis employment in October. The record demonstrates thecontrary. On October 29 Strunk laid Mason off because ofthe return of Fountain, yet on November 3 when Strunkneeded additional help he reemployed Mason, thus demon-strating Strunk's satisfaction with Mason's performance tothat date. As a result of Mason's requests, on December 22Strunk decided to promote Mason to truckdriver and hadJenkins instruct him and check him out. This further evi-denced Strunk's satisfaction withMason's prior perfor-mance.Contrary to the credited testimony of Jenkins,Strunk advanced as an additional reason for Mason's dis-charge the claim that Jenkins had reported thatMason wasa poor and careless truckdriver. As hereinabove found, Jen-kins reported to Strunk that Mason was a good truckdriver.During Strunk's Christmas holiday visit with Gibbons,theydiscussed the affairs of the Ash Haulers andRespondent's operation at South Point. Immediately afterStrunk's return to the job, he fired Mason without any warn-mg, allegedly for the above reasons which have been foundto be without merit. In addition, Strunk refused to tell Ma-son why he was fired, and that evening and on succeedingdays refused to tell Jenkins and Fountain why Mason hadbeen fired, although Respondent was confronted with astrike of all of its employees because of Mason's discharge.During the ensuing discussions with the strikers, Strunkconsistently refused to consider Mason's reinstatement, al-though he was never able to advancea reason.The recordestablishes Respondent's animosity towards Local 631 asthe result of its contact with Gibbons in April and its subse-quent contacts with Strunk and Olson duringthe summerof 1971.A preponderance of the reliable, probative, and sub-stantial evidence in the entire record convinces me, and Ifind, that Respondent's alleged reasons for dischargingStrunk were pretextual, and that its real reason was hisorganizing activities on behalf of Local 631, thereby dis-criminating against him in violation of Section 8(a)(3) and(1) of the Act.2.The discharge of VaughnThe complaint alleged that on or about December 29Respondent discharged Vaughn and thereafter failed andrefused to reinstate him because of his union activities and/or because he had joined the strike. As hereinabove foundVaughn was at home on sick leave on December 29, the daythe strike commenced. After the above-found conversationwith Jenkins, Strunk went to Bullhead City, secured theprior week's checks for all four employees, and wrote per-sonal termination checks for all four, including Vaughn.Strunk then went to Vaughn's home, informed him ofMason's discharge and the strike, of which Vaughn was notpreviously aware, and interrogated him about his member-ship in Local 631 and whether he agreed with the otheremployees in supporting Local 631. After Vaughn admittedthat he had signed an authorization and membership cardand was in sympathy with the others in supporting Local631, Strunk criticized him for not remaining loyal to the AshHaulers and presented him with his final check, therebyterminating him. The following morning Vaughn joined theothers in picketing, after he had informed them of his dis-charge and they had informed him of the purpose of thestrike. The record clearly establishes, and I find, that Strunkterminated Vaughn because of his admitted membership inLocal 631 and his support of Local 631 with the other em- G. L. GIBBONSTRUCKINGSERVICEployees,thereby discriminating against him in violation ofSection 8(a)(3) and(1) of the Act.3.The discharge of the strikers, Jenkins and FountainThe complaint alleged that on or about December 29Respondent discharged Vaughn, Fountain, and Jenkins be-cause they had joined the strike and/or because of theirunion activities, and thereafter refused to reinstate said em-ployees to their former or substantially equivalent positionsalthough on January 3, 1972, they made an unconditionaloffer to return to work. On December 29 three employees,Mason, Jenkins, and Fountain, were picketing. On Decem-ber 30 Vaughn joined the picketing. As hereinabove found,Mason was discriminatorily discharged on December 28and Vaughn on December 29, and hence neither of themwere strikers within the meaning of the Act, inasmuch asthey were not in a position to voluntarily withhold theirservices. Bothjoined the picketing and apparently the Gen-eral Counsel, as well as Local 631 as demonstrated by itspreparation of Vaughn's unconditional offer to return towork, mistakenly viewed Vaughn as one of the striking em-ployees.It is well settledthat a discnminatonly dischargedemployee is not required to make an unconditional offer toreturn to work but on the contrary his employer is requiredto offer him reinstatement to his former or substantiallyequivalent position, whereas striking employees, whethereconomic or unfair labor practice strikers, must make suchan unconditionaloffer to return to work before their em-ployer is required to reinstate them. However, a discrimina-torily discharged employee who subsequently joins a goingstrike is not entitled to backpay until his strike activityterminates.After discharging Vaughn on the morning of Decem-ber 29, Strunk proceeded to the picket line and, as he hadearlier threatened, terminated the striking employees, Jen-kins and Fountain, by presenting them their final checks. Atthe same time Strunk gave Mason his final check. As herein-above noted, Respondent contended that the strike was forrecognition, that the striking employees voluntarily quit,and that Respondent had permanently and lawfully re-placed them. The record contains no evidence that the strikewas for recognition, nor is there any evidence that the strik-ing employees voluntarily quit their employment, which Re-spondent concedes. On the contrary the record clearlyestablishes that from the outset the strike was in protest ofMason's discharge. A consideration of the entire recordestablishes, and I find, that Respondent discharged thestriking employees, Jenkins and Fountain, because of theirprotected concerted activity, striking, and because of theirmembership in Local 631, thereby discriminating againstthem in violation of Section 8(a)(3) and (1) of the Act.On January 3, 1972, Fountain, Jenkins, and Vaughnpresented Respondent with a written unconditional offer toreturn to work, which Respondent rejected and refused un-less they could persuade Local 631 to withdraw its petition.Because Vaughn had joined the strike after his discriminato-ry discharge, this also constituted notice to Respondent thathe was abandoning his strike activities and available forimmediate reinstatement. Inasmuch as I have found thatMason's discharge was discriminatory and the strike was in599protest thereof, it follows, and I find, that from its inceptionthe strike was an unfair labor practice strike. AssumingarguendothatMason's discharge was not discriminatory,the discriminatory discharge of Vaughn and/or the subse-quent discriminatory discharges of the strikers would haveconverted the strike to an unfair labor strike and tended toprolong it. It is well settled that unfair labor practice strikersare entitled to immediate reinstatement upon their uncondi-tional offer to return to work regardless of the employmentof replacements? It follows and I find that Respondent'srefusal to reinstate the unfair labor practice strikers, Jenkinsand Fountain, upon their unconditional offer to return towork constituted further discriminationagainstthem in vio-lation of Section 8(a)(3) and (1) of the Act.Assumingarguendothat the strikewas an economicstrike, it is well settled that such strikers are entitled toreinstatement to their former positions upon their uncondi-tional offer to return absent the employment of permanentreplacements and other considerations not pertinent herein.As hereinabove found, the record establishes that Respon-dent had not hired permanent replacements for the strikingemployees, but had consistently, from the time of the strikeuntil after their unconditional offer to return to work, madeclear at all times that Respondent wanted them to return towork and was willing to accept their return provided theywere able to persuade Local 631 to withdraw its petitionfrom the Board. Accordingly, even if they are assumed tohave been economic strikers, I conclude and find thatRespondent's refusal to reinstate them upon their uncondi-tional offer to return to work constituteddiscrimination inviolation of Section 8(a)(3) and (1) of the Act.F. Additional IssuesThe complaint also alleged that Respondent engagedin the above-found acts of interference, restraint, and coer-cion, domination of, interference with and assistance to theAsh Haulers, and discriminatorydischarges and refusals toreinstate, for the purpose of undermining Local 631 anddestroying itsmajoritystatusinordertoevadeRespondent's obligation to bargain with Local 631. Asfound above, Respondent threatened its employees withdischarge for engaging in a strike and for supporting Local631, interrogated an employee concerning his union activi-ties and membership, informed the employees that Respon-dent would sign a contract with the Ash Haulers if theywould withdraw their support from Local 631 and persuadeit to withdraw its petition, dominated and interfered withthe formation and administration of the Ash Haulers andcontributed financial and other support to it, discriminato-rily dischargedMason and Vaughn, discriminatorily dis-chargedemployees for engaging in a strike, anddiscriminatorily refused to reinstate such strikers upon theirunconditional offer to return to work. The record estab-lishes, and I find, that Respondent engaged in such unfairlabor practices for the purpose of destroying Local 631'smajority status and thereby evading Respondent's obliga-tion to bargain with it.The complaint alleged, Respondent admits and I find3Mastro PlasticsCorp,350 U S 270 (1956). 600DECISIONSOF NATIONALLABOR RELATIONS BOARDthe following to be a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act:All ash haulers employed by Respondent at itsfacility at South Point, Nevada, excluding all officeclerical employees, professional employees, guards andsupervisors as defined in the Act.The complaint further alleged that, to remedy theabove-found unfair labor practices under the above-foundcircumstances, an order should issue requiring Respondentto recognize and bargain with Local 631 as the exclusivebargaining representative of the employees in the aforesaidappropriate unit.As hereinabove found, on December 7 and 8 four ofthe five employees in the appropriate unit signed unambigu-ous authorization cards as well as applications for member-ship and delivered them to Local 631, all of which cardswere properly authenticated and received in the record. Iconclude and find, as alleged in the complaint but deniedby Respondent, that on December 8, Local 631 was desig-nated by a majority of the employees in the appropriate unitas their bargaining representative and was then and there-after the exclusive bargaining representative of the employ-ees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWwithin themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action as pro-vided in the Order recommended below, which I find neces-sary to remedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act. Althoughthe complaint did not allege a refusal to bargain, and noneis found, Respondent, as alleged and hereinabove found,engaged in the above-found unfair labor practices for thepurpose of destroying Local 631's majority status and there-by evading Respondent's obligation to bargain collectivelywith it. As further alleged in the complaint, it is now wellsettled that under such circumstances a bargaining order iswarranted and indeed required as the only effective remedyavailable."Accordingly, I shall recommend a bargainingorder. Because it has been found that Respondent dominat-ed, interfered with, and assisted the Ash Haulers, I shallrecommend that Respondent completely disestablish theAsh Haulers. Because of the character and scope of theunfair labor practices found, I shall recommend a broadcease and desist order.5Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:1.Respondent is an employer engaged in commerce,and Local 631 and the Ash Haulers are labor organizations,within the meaning of the Act.2. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.By dominating and interfering with the formationand administration of the Ash Haulers, and contributingfinancial and other support to it, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.4. By discharging Mason and Vaughn because of theirunion activities, by discharging Jenkins and Fountain be-cause of their concerted activity, striking, and their unionactivities, and by refusing to reinstate Jenkins, Fountain,and Vaughn upon their unconditional offer to return towork because of their concerted and union activities, Re-spondent engaged in discrimination to discourage member-ship in Local 631 and participation in protected concertedactivities, thereby engaging in unfair practices within themeaning of Section 8(a)(3) and (1) of the Act.5.All ash haulers employed by Respondent at its fa-cility at South Point, Nevada, excluding all office clericalemployees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6.At all times on and after December 8, Local 631 hasbeen and now is the exclusive representative for the pur-poses of collective bargaining of the employees in the aboveunit within the meaning of Section 9(a) of the Act.7. The aforesaid unfair labor practices affect commerceORDER6G. L. Gibbons Trucking Service, Inc., its officers,agents, successors and assigns, shall:1.Cease and desist from:(a) Threatening employees with discharge or refusal offuture employment because of their union or protected con-certed activities, including striking.(b) Interrogating coercively its employeesconcerningtheir union activities or membership.(c) Telling employees that it will negotiateor enter intoa contract with another labor organization if they will with-draw their support from their chosen labor organization orpersuade such labor organization to withdraw its represen-tation petition filed with the National Labor RelationsBoard.(d) Threatening striking employees that they will not bereinstated to their fromer positions unless theypersuadetheir chosen labor organization to withdrawits representa-tion petition filed with the National LaborRelations Board.(e)Dominating or interfering with the administrationor formation of the Ash Haulers of Nevada, Inc., or any4N L.R B v Gissel Packing Co, Inc.,395 U.S. 575(1969); andGreat PlainsSteel Corp,183 NLRB No. 96 (1970).5N.L.R.B. v. Express Publishing Company,312 U.S 426 (1941);N.L.R.B.v.Entwh,stleMfg Co,120 F 2d 532 (C A. 4, 1941);ConsolidatedIndustries,Inc.,108 NLRB 60(1954), and cases cited therein.6 In the event no exceptions are filedas provided by Section102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes. G. L. GIBBONSTRUCKING SERVICEother labor organization of its employees, or contributingfinancialor other support to said Ash Haulers or any otherlabor organization of its employees.(f)Recognizing, or in anymanner dealingwith, saidAsh Haulers, or any reorganization or successor thereof, asa representative of any of its employees for the purpose ofdealing with Respondent concerning grievances, labor dis-putes,wages, ratesof pay, hours of work or any other termsand conditions of employment.(g) Discouraging membership in Teamsters Local Un-ionNo. 631, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or anyother labor organization of its employees, by dischargingemployees because of their union or protected concertedactivities, including striking, or by failing and refusing toreinstateunfair labor practice strikers to their former orsubstantially equivalent positions after their unconditionaloffer to return to work, or in any other manner discriminat-ing againstemployees in regard to hire or tenure of employ-ment or anytermor condition of employment.(h) In any other manner interfering with, restraining, orcoercing its employees in theexerciseof rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Withdraw all recognition from said Ash Haulers asa representative of any of its employees for the purpose ofdealing with Respondentconcerninggrievances, labor dis-putes,wages, ratesof pay, hours of work, or any other termsand conditions of employment, and completely disestablishsaid Ash Haulers as such representative.(b) Upon request, bargain collectively with the afore-said Local 631 as the exclusive representative of its employ-ees inthe appropriate unit found herein with respect to ratesof pay,wages,hours, and all other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understandingin a signed agreement.(c) Offer LeRoyMason,Mark Vaughn, Ronnie I. Jen-kins and Brian Fountain each immediate and full rein-statementto his former job or, if this job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make eachwhole for any loss of pay he may have suffered by paymentto himof a sumof money equal to that which he wouldnormally have earned from, in the case of Mason, Decem-ber 28, 1971, the date of his discharge, and in the cases ofVaughn,Jenkins,and Fountain, January 3, 1972, the dateof their unconditional offer to return to work, to the dateof the above-required offer of reinstatement by Respon-dent,less the net earningsof each during said periods(Cros-set Lumber Company,8NLRB 440), said backpay to becomputed on a quarterly basis in the manner established bythe Board inF.W.Woolworth Company,90 NLRB 289,together with the interest thereon at the rate of 6 percent perannum(Isis Plumbing & Heating Co.,138 NLRB 716).(d) Immediately notify the above-named employees ifpresentlyserving inthe Armed Forces of the United Statesof their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.601(e) Preserve and upon request make available to theBoard or its agents forexaminationand copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary todetermine the amount of backpay due under this Order.(f) Post at its office in Tucson, Arizona and its facilityin South Point, Nevada copies of the attached notice mark-ed "Appendix." 7 Copies of said notice, on forms providedby the Regional Director for Region 31, after being dulysigned by Respondent's representative shall be posted byRespondent immediately upon receipt thereof andbe main-tained by it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced or coveredby any other material.(g) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of receipt of thisDecisionwhat steps Respondent has taken to comply herewith.87 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrderof the National Labor Relations Board."8 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 31, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in TeamstersLocal Union No. 631, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labor organization of our em-ployees, by discharging employees because of their un-ion or protected concerted activities, including striking,or by failing and refusing to reinstate unfair labor prac-tice strikers to their former or substantially equivalentpositions after their unconditional offer to return towork, or in any other manner discriminating againstour employees in regard to hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT dominate or interfere with the forma-tion or administration of, or contribute financial orother support to, any labor organization of our employ-ees.WE WILL NOT recognize, or in any manner deal with,the Ash Haulers of Nevada, Inc., or any reorganizationor successor thereof, as a representative of any of ouremployees for the purpose of dealing with us concern-ing grievances, labor disputes, wages, rates of pay,hours of work or any other terms and conditions ofemployment.WE WILL NOT threaten our employees with dis- 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDcharge or refusal of future employment because of theirunion or protected concerted activities,including strik-ing.WE WILL NOT coercively interrogate our employeesconcerning their union activities or membership.WE WILL NOT tell our employees that we will nego-tiate or enter into a contract with another labor organi-zation if they will withdraw their support from theirchosen labor organization or persuade such labor or-ganizationto withdrawits representationpetition filedwith the National Labor Relations Board.WE WILL NOT threaten striking employees that theywill not be reinstated to their former positions unlessthey persuade their chosen labor organization to with-draw its representation petition filed with the NationalLaborRelations Board.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of anyof the rights guaranteed them by the National LaborRelations Act.WE HEREBY completely disestablish the Ash Hau-lers of Nevada,Inc., as a representative of any of ouremployees for the purpose of dealing with us concern-ing grievances, labor disputes,wages,rates of pay,hours of work, or any other terms and conditions ofemployment,and withdraw all recognition from saidAsh Haulers as such representative.WE WILL, upon request, bargain collectively withthe aforesaid Local 631 as the exclusive representativeof our employees in the appropriate unit noted belowwith respect to rates of pay, wages, hours and all otherterms and conditions of employment, and, if an under-standing is reached,embody such understanding in asigned agreement.The appropriate unit is:All ash haulers employed by us at our facility atSouth Point,Nevada,excluding all office clericalemployees,professionalemployees,guards and su-pervisors as definedin the Act.WE WILL offer LeRoyMason,Mark Vaughn, Ron-nie I. Jenkins,and Brian Fountain each immediate andfull reinstatementto his former job, or if this job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make each whole for any loss of pay hemay have sufferedas a result of our discriminationagainst him.All of our employeesare free to become,remain orrefrainfrom becoming or remaining,members ofthe above-named or any other labor organization.DatedByG. L. GIBBONS TRUCKINGSERVICE,INC.(Employer)(Representative)(Title)WE WILL notifyimmediately the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Federal Building,Room 12100,11000 Wilshire Blvd., Los Angeles, California 90024, Tele-phone 213-824-7357.